Citation Nr: 0822320	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for the purpose of receiving VA death 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W. J.




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A review of the record suggests that this claim was initially 
a contested claim.  However, contested claim procedures do 
not appear to have been completely followed in the 
adjudication of the appellant's claims.  As such, this claim 
should be reinstated as a contested claim and the appropriate 
procedures should be followed.  Further, the Board instructs 
that a copy of this remand should be provided to both 
claimants in this case.  Both parties are also represented by 
service organizations, and the representatives should also be 
provided copies of this document,

The appeal is REMANDED to the RO in Philadelphia, 
Pennsylvania, through the Appeals Management Center (AMC) in 
Washington, DC, for further development.  VA will notify the 
appellant if further action is required.


REMAND

In August 1979, D.C., ("the appellant") married the veteran 
and resided with him until his death.  The veteran died in 
August 2004.  Shortly thereafter, in August 2004, the 
appellant filed her claim for Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318, service 
connection for cause of death, and accrued benefits asserting 
she was the veteran's surviving spouse.  In September 2004, 
another woman, B.C., also filed a claim for death benefits, 
and asserted that she was the veteran's surviving spouse.  
B.C., subsequently claimed that she married the veteran in 
1969, had a son with him in 1970, and that the veteran left 
her in 1978, as the result of a drug problem.  

A January 2005 rating decision granted basic eligibility to 
Dependant's Educational Assistance, but denied DIC under 
38 U.S.C.A. § 1318, as well as denied service connection for 
cause of death.  A February 2005 letter notified the 
appellant of the January 2005 rating dedication and informed 
her that she was not the proper claimant.  Rather the RO 
informed her that B.C. was the surviving spouse and therefore 
entitled to VA benefits.  However, the RO did grant the 
appellant non-service connected burial benefits toward costs 
paid burying the veteran.  In March 2005, B.C. was sent a 
similar letter, notifying her of the rating decision, and 
further indicating that the VA determined she was the 
surviving spouse of the veteran for VA purposes.  

The appellant attempted to appeal the January 2005 rating 
decision, and in April 2006, the RO provided the appellant 
with another letter informing her that she was not considered 
the proper claimant by the VA regarding her appeal of the 
claim for death benefits.  The appellant then appealed this 
decision, asserting that she was the surviving spouse of the 
veteran.

As stated in the Introduction, review of the file suggests 
that this is a contested claim as review of the records 
suggests a question as to whether B.C. is the valid recipient 
of VA benefits.  The Board notes that a brief history may be 
helpful for the purposes of this remand.  In February 1968, 
the veteran was discharged from the Army.  A marriage 
certificate indicates that in April 1969, the veteran married 
[redacted].  In November 1970, it appears the veteran's wife 
gave birth to a son.  (Significantly, however, the birth 
certificate on file does not contain the names of any 
parents.)  

In 1977, the veteran submitted an application for Program of 
Education or Training, on which he stated he was married to 
[redacted] since April 1969.  According to a statement dated 
October 2004, from the veteran's son, the veteran left his 
wife and son some time around 1978.  B.C. asserted that the 
veteran left her due to his drug problems.  The Board notes 
that the record reveals several instances in which the 
veteran sought treatment for a drug problem throughout his 
lifetime.

The veteran then married the appellant in August 1979.  The 
August 1979 marriage certificate does not indicate any prior 
marriages for the veteran but does indicate that the 
appellant was divorced.  The appellant testified at her May 
2008 hearing that the veteran told her he was "free to 
marry" when they met.  

Interestingly, the Board notes that while B.C. alleges she is 
the veteran's surviving spouse, her name is different than 
the name listed on the veteran's 1969 marriage certificate as 
well as on the 1977 application for benefits submitted by the 
veteran.  Specifically, both the marriage certificate dated 
1969 and the application for benefits referred to [redacted], 
whereas the surviving spouse's name is B.C.  This 
discrepancy was explained by B.C., in a statement dated 
October 2004, in which B.C. stated that [redacted] was her 
biological name that was changed after she was adopted at two 
months old.  However, there is no documentation of such a 
name change.  

Additionally, the Board notes that while no record of divorce 
was found between the veteran and B.C., no search of divorce 
records was ever performed to ascertain whether there was any 
divorce between the veteran and [redacted].

The above-stated facts suggest the question as to whether 
[redacted] and B.C. is the same person.  As such, the Board 
feels that this claim should be reinstituted as a contested 
claim, and as such the RO should follow the procedures for 
such a claim.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should attempt to contact 
B.C., and have her provide the following: 

a)	A copy of a birth certificate for the 
son she had with the veteran that 
includes the names of both parents; 

b)	A copy of any legal documents showing a 
legal name change from [redacted]. to 
B.C., including but not limited to a 
social security card with the name 
[redacted] or any other official 
records reflecting the name change.  
Statements from family members with 
knowledge of the reason and the time of 
the name change can also be provided.

c)	A copy of B.C.'s birth certificate 
showing that her name was [redacted] 
at birth or other official document.

2.  The AMC/RO should also contact the 
Commonwealth of Pennsylvania, County of 
Philadelphia and request an examination of 
the Divorce Indices to determine if there 
are any proceedings in divorce started or 
granted between the veteran and [redacted].
In formulating this request, the RO 
should use the name exactly as it is 
written on the veteran's April 1969 
marriage certificate.

3.  After the foregoing, the AMC/RO should 
review the appellant's claims.  If the 
determination is adverse to the veteran, 
she and her representative and the other 
claimant and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board as 
indicated.  If either party desires a 
hearing, appropriate steps should be taken 
to arrange for a hearing with both 
parties.

The parties have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


